Citation Nr: 9920067	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-16 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 
1151.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1952.  The appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in January 1997.  The statement of 
the case was issued in February 1997.  A substantive appeal 
was received in March 1997.


FINDINGS OF FACT

1.  The veteran died on March [redacted] 1996.  The death certificate 
lists the cause of death as metastatic hepatocellular 
carcinoma.

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss; amblyopia of the 
right eye with light perception; otitis media; tinnitus; pes 
planus; lumbosacral strain; and malaria with a combined 
evaluation of 70 percent an entitlement to special monthly 
compensation on account of loss of use of one eye having only 
light perception.

3.  There is no competent medical evidence that 
hepatocellular carcinoma was present in service or for many 
years after service.

4.  There is no competent evidence of a nexus between the 
cause of the veteran's death and his active service or that a 
service connected disability(ies) contributed substantially 
or materially to the cause of death.

5.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not 
plausible.

6.  Vitamin A was prescribed by VA for treatment of 
nonservice-connected retinitis pigmentosa in April 1994.

7.  High doses of vitamin A did not cause or result in an 
increase in severity of the veteran's terminal hepatocellular 
carcinoma or aid or lend assistance to the production of 
death.

8.  No complex or controversial medical question, pertinent 
to claim for DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151, remains unresolved by the evidence now of 
record.


CONCLUSIONS OF LAW

1. The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The requirements for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 (1998).

3.  Referral of issue of entitlement to DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for an independent 
medical expert opinion is not warranted.  38 U.S.C.A. § 7109 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of death indicates that the veteran died on 
March [redacted] 1996 while hospitalized at Faxton Hospital. The 
immediate cause of death was listed as metastatic 
hepatocellular carcinoma.  No autopsy was performed.  At the 
time of the veteran's death, service connection was in effect 
for bilateral hearing loss; amblyopia of the right eye with 
light perception; otitis media; tinnitus; pes planus; 
lumbosacral strain; and malaria with a combined evaluation of 
70 percent an entitlement to special monthly compensation on 
account of loss of use of one eye having only light 
perception.

The service medical records show that in August 1950 the 
veteran suffered a blast concussion from an enemy mortar 
shell resulting in a traumatic rupture of the right ear drum 
with infection.  He was treated for chronic right suppurative 
otitis media and hearing loss.  An August 1950 consultation 
report shows that the veteran reported that the right eye was 
"shot" and that vision was blurred since he had a 
concussion with a shell.  He also reported sharp pains in the 
right eye and headaches.  It was noted that he had no 
previous eye trouble except for nearsightedness in the left 
eye.  On examination, vision was 20/600 on the right and 
20/30 in the left.  Examination of the right fundus revealed 
congenital severe myopia.  The left fundus was normal.  The 
impression was severe unilateral congenital myopia.  The 
service medical records also show treatment for recurrent 
malaria.  On separation examination in September 1952 the 
diagnoses included chronic otitis media, chronic mastoiditis, 
deafness and severe congenital myopia.  The service medical 
records are negative for a diagnosis of metastatic 
hepatocellular carcinoma during service. 

A January 1953 statement of Irwin Alper, M.D., noted that the 
veteran sustained a head injury in service resulting in 
mastoiditis in the right ear and hearing loss.  It was also 
noted that he claimed to have a right eye injury which has 
resulted in loss of vision of the right eye.  The examiner 
indicated that the right eye was highly myopic, non-
correctable and that he had a retinopathy that probably 
antedated service.  

On VA examination in March 1953, a diagnosis of amblyopia, 
right eye was noted.  

On VA examination in November 1990, the veteran reported the 
vision in the right eye had been poor since the time of the 
injury in service and had worsened.  The impression was 
pigmentary retinopathy, both eyes.  The examiner indicated 
that whether the fundus abnormality represented retinitis 
pigmentosa (RP) or one of the many entities that might mimic 
RP was unclear.  On VA examination in June 1991, the 
impression included pigmentary retinopathy in both eyes.  The 
examiner noted that one would have to think of a variant of 
RP or a concussive injury to the eyes from the explosion he 
was subjected to.  The examiner also noted that the veteran 
denied difficulty seeing at night and a further possibility 
was mild RP and then had severe concussive injury to the 
right eye, leading to the posterior pole damage and macular 
fibrosis which caused the severe amount of visual reduction 
in the right eye.

Included with the claims files are original VA outpatient 
records dated from June 1953 to May 1994.  An April 1994 eye 
clinic examination report noted that RP variant was suspected 
and that there was light perception only on the right 
secondary to old trauma.  The assessment was choroided nevus, 
retinitis pigmentosa, early cataract of the left eye and 
light perception right eye, secondary to old trauma.  It was 
indicated that the examiner discussed Vitamin A palmitate 
supplement with the veteran and that the veteran indicated 
that he would like to try it.  It was indicated that he 
should return in one year with a repeat visual field test 
prior to the examination.  A May 1994 Medical Certificate 
notes that the veteran requested a refill of a prescription 
for vitamin A prescribed for RP in April 1994 and a refill of 
that prescription was ordered.  On eye examination in April 
1995, the assessment was choroidal nevus, stable; RP, visual 
field stable and continue Vitamin A; and light perception on 
the right, secondary to old trauma.

St. Elizabeth's Hospital records dated in January 1996 show 
that the veteran was admitted with mild jaundice and it was 
noted that he had lost 20 pounds in the previous five weeks 
and had lost his appetite.  It was indicated that testing 
revealed a tumor of the pancreas and liver and that 
adenocarcinoma should be ruled out.  

Private outpatient and hospital records, dated from February 
to March 1996 show that the veteran was diagnosed with 
advanced stage metastatic hepatocellular carcinoma.  The 
terminal hospital summary notes that he presented with 
jaundice in January 1996 and that testing revealed malignant 
neoplasm consistent with hepatocellular carcinoma.  It was 
indicated that he received chemotherapy and was hospitalized 
in February 1996 for gastrointestinal bleeding.  It was 
indicated that his condition worsened and that he died in 
March 1996.  The final diagnoses were metastatic and advanced 
hepatocellular carcinoma, acute upper gastrointestinal bleed 
and pneumonia.  

In a December 1996 statement, Samir Desai, M.D. indicated 
that he treated the veteran for hepatocellular carcinoma and 
that the veteran died due to complications of the cancer.  He 
indicated that he had researched the question regarding 
vitamin A palmitate causing hepatocellular carcinoma and 
concluded that there were no studies that showed that 
administration of vitamin A will cause cancer.  It was noted 
that the 1996 edition of the Physician Desk Reference stated 
that chronic toxicity from high doses of vitamin A palmitate 
with doses of 4,000 USP units per KG body weight for six to 
fifteen months can cause hepatosplenomegay (sic), jaundice, 
and abnormal liver function test.

In a December 1996 statement, Vincent C. Lo, M.D., indicated 
that the veteran had been a patient and that the veteran had 
been advised by his eye physician at the VA to take Vitamin A 
Palmitate 15,000 units a day for his eye condition.  Dr. Lo 
indicated that it is known that a high dose of Vitamin A may 
result in acute or chronic liver toxicity.  He indicated that 
he had no knowledge that the dosage of the veteran's vitamin 
A has shown to have a causal relationship with the 
development of cancer of the liver.

II.  Analysis

A.  Service connection for the cause of 
the veteran's death.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that her claim is not well-grounded.  The Board notes that in 
March 1999, the appellant's representative requested that a 
expert opinion be obtained.  As the Board has concluded that 
the claim is not well-grounded and there is no duty to assist 
the appellant, a referral of the case for the opinion of an 
independent medical expert is not necessary.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and tumors, 
malignant or of the brain become manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that in order for a claim for 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For a claim of service connection for the cause 
of the veteran's death to be well grounded, there must be 
competent medical evidence that an established service-
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  The appellant asserts that the veteran's death was 
caused by excessive amounts of Vitamin A taken by the veteran 
for his non-service connected RP.  The appellant has not 
contended, nor does the record contain competent medical 
evidence showing that hepatocellular carcinoma had its onset 
in service or was present to a compensable degree within one 
year following discharge from service.  In addition, there is 
no competent medical evidence showing any relationship 
between the cause of the veteran's death and his service 
connected disabilities.  In this regard, the Board points out 
that service connection is not in effect for RP and the 
appellant has not claimed entitlement to service connection 
for RP.  Therefore, the second prong of Caluza has not been 
met with regard to the claim.  What is lacking to establish a 
well grounded claim is competent medical evidence of nexus 
between the cause of the veteran's death and his active 
service or his service connected disabilities as required by 
the Court in Caluza.

The only evidence of record linking the veteran's death from 
cancer to his active service are the contentions of the 
appellant.  She has asserted that high doses of vitamin used 
to treat RP caused chronic toxicity of the liver and that 
contributed or caused the veteran's death from cancer.  
However, as noted above, such treatment was for a nonservice 
connected disability.  The Court has held that lay evidence 
is inadequate to establish a medical nexus between the cause 
of the veteran's death and his active service.  The Court has 
held that lay persons are competent to testify as to what 
they actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the Court has also held that lay testimony is not 
competent to prove a matter requiring medical expertise.  
Grottveit v. Brown, 5. Vet. App. 91 (1993).  The appellant is 
not medically trained and is not competent to testify as to 
the cause of the veteran's death.  Consequently, she has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well-grounded as it lacks 
plausibility.

B.  Dependency and Indemnity Compensation 
(DIC) benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151.

The Board finds that due to the statements of Samir Desai, 
M.D., and Vincent C. Lo, M.D., regarding Vitamin A that the 
appellant's claim for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 is "well- grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist her mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, _U.S._, 115 S. Ct. 
552, 556 n.3 (1994).

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury. As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 38 C.F.R. § 
3.358 (b), (c) (1). 38 C.F.R. § 3.358 (c)(3) (1998) now 
provides as follows:  Compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative. "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.

The appellant asserts that VA treatment caused the veteran's 
death in that the administration of large doses of vitamin A 
led to toxicity of the liver which, in turn, led to 
hepatocellular carcinoma.  At the outset, the Board notes 
that the amended regulation, which is based on the above-
cited judicial decisions and remains applicable in this case, 
no longer requires negligence, fault or accident as a 
prerequisite to the grant of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria applicable to the disposition of this appeal still 
require an evidentiary showing that the veteran's death 
resulted from VA treatment.

After a full review of the record, the Board concludes that 
the preponderance of the evidence is against the claim for 
DIC benefits pursuant to the provisions of 38 U.S.C.A. § 
1151. There is no medical evidence of record which 
establishes that that the administration of vitamin A for the 
nonservice connected RP produced hepatocellular carcinoma 
which caused the veteran's death.  The evidence includes that 
statements of two treating physician of the veteran.  Both 
noted that while a high dose of vitamin A may result in liver 
toxicity, neither concluded that there was a causal 
relationship between vitamin A and liver cancer.  
Essentially, the appellant's contentions about a relationship 
between the veteran's use of vitamin A and his terminal 
cancer amount to an opinion about a matter of medical 
causation.  As noted above, as a lay person, the appellant is 
not competent to offer an opinion about a matter requiring 
medical expertise. Grottveit v. Brown, 5. Vet. App. 91 
(1993).

In sum, the evidence in its entirety does not establish that 
VA treatment resulted in the veteran's death, and no basis is 
provided for a grant of DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  There is not an 
approximate balance of positive and negative evidence as to 
warrant application of the doctrine of benefit of doubt. 38 
U.S.C.A. § 5107(b) (West 1991).

The Board notes in the March 1999 Informal Hearing 
Presentation, the appellant's representative requested that 
an expert opinion be obtained.  The Board has reviewed the 
entire record, including the two opinions provided the 
veteran's treating physicians as to relationship between high 
doses of vitamin A and the veteran's hepatocellular 
carcinoma.  The Board finds that the record is adequate for 
disposition of the issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  No complex 
or controversial medical question has been presented which 
requires referral of the case for the opinion of an 
independent medical expert.



ORDER

The appeal is denied.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

